 

Exhibit 10.2
    
Stock Option Award Agreement
2011 Long-term Incentive Plan Award
 
Throughout this Award Agreement we sometimes refer to Sprint Nextel Corporation
and its subsidiaries as “we” or “us.”
 
1. Award of Option Right
On February 23, 2011 (the “Date of Grant”), the Compensation Committee of the
Board of Directors of Sprint Nextel (the “Compensation Committee”) granted you
an Option Right to purchase from us the number shares shown above of Series 1
common stock, par value $2.00 per share of Sprint Nextel (the “Common Stock”) at
an Option Price of $<<__.__ >> per share. The Option Right is governed by the
terms of the Sprint Nextel Corporation 2007 Omnibus Incentive Plan (the “Plan”)
and is subject to the terms and conditions described in this Award Agreement.
The Option Right is not intended to qualify as an “incentive stock option”
within the meaning of Section 422 of the Internal Revenue Code of 1986 (the
“Code”).
 
2. When the Option Right Becomes Exercisable
Your Option Right becomes exercisable (or “vested") at a rate of 1/3rd of the
total number of shares subject to purchase on each of February 23, 2012,
February 23, 2013, and February 23, 2014, conditioned upon you continuously
serving as our employee through each applicable vesting date. The portion of
your Option Right that has not vested as of your Termination Date (see paragraph
3 below) will be forfeited as of such date, except to the extent vesting
accelerates as described in paragraph 3 below.
 
3. Acceleration of Vesting
The unvested portion of your Option Right may become vested before the time at
which it would normally become vested by the passage of time - that is, the
vesting may accelerate. Accelerated vesting can apply in the four circumstances
described below.
 
Event
Condition for acceleration
Effective date of acceleration
Death
If you die
Death
Disability
If you have a termination of employment under circumstances that would make you
eligible for benefits under our long-term disability plan
Your Termination Date
Change in Control
If you have a termination of employment during the CIC Severance Protection
Period under circumstances that you receive severance benefits under the Sprint
Nextel Separation Plan, the CIC Severance Plan, or your employment agreement (as
applicable)
Your Termination Date (without regard to clause (b))
Normal Retirement
If your Termination Date is on or after
•The first anniversary of the Date of Grant, and
•Your 65th birthday
Your Termination Date

 
CIC Severance Plan means the Sprint Nextel Corporation Change in Control Plan,
as it may be amended from time to time, or any successor plan.
 
CIC Severance Protection Period means the time period commencing on the date of
the first occurrence of a Change in Control and continuing until the earlier of
(i) the 18-month anniversary of such date and (ii) the Participant's death.
 
Sprint Nextel Separation Plan means the Sprint Nextel Separation Plan as it may
be amended from time to time or any successor plan.
 
Termination Date means the later of (a) the last day of your relationship with
us as a common-law employee as reflected on our payroll records, and (b) if,
after your involuntary termination you receive severance from us paid according
to our payroll cycle (i.e., not in a lump sum), the last day of your severance
pay period.

 

--------------------------------------------------------------------------------

 

 
4. Exercise of Option Right
To the extent it has vested, you may exercise your Option Right under this Award
in whole or in part at the time or times as permitted by the Plan if the Option
Right has not otherwise expired, been forfeited or terminated. To exercise you
must:
•
deliver a written election under procedures we establish (including by approved
electronic medium) and

•
pay the Option Price.

 
You may pay the Option Price by
•
check or by wire transfer of immediately available funds,

•
actual or constructive transfer of shares of Common Stock you have owned for at
least six months having a market value on the Exercise Date equal to the total
Option Price, or

•
any combination of cash, shares of Common Stock and other consideration as the
Compensation Committee may permit.

 
If you pay the Option Price by delivery of funds or shares of Common Stock, the
value per share for purposes of determining your taxable income from such an
exercise will be the Market Value Per Share of the Common Stock on the
immediately preceding day before the exercise except that we will use the
average of the high and low prices on that date in lieu of the closing price.
 
To the extent permitted by law, you may pay the Option Price from the proceeds
of a sale through a broker we designate. The Market Value Per Share for purposes
of determining your taxable income from such an exercise will be the actual
price at which the broker sold the shares.
 
5. Expiration of Option Right
Unless terminated earlier in accordance with the terms of this Award Agreement
or the Plan, the Option Right granted herein will expire at 4:00 P.M., U.S.
Eastern Time, on the tenth anniversary of the Grant Date (the “Expiration
Date”). If the tenth anniversary of the Grant Date, however, is a Saturday,
Sunday or any other day on which the market on which our Common Stock trades is
closed (a “Non-Business Day”), then the Expiration Date will occur at 4:00 P.M.,
U.S. Eastern Time, on the first business day before the tenth anniversary of the
Grant Date.
 
6. Effect of your Termination of Employment
The length of time you have to exercise your vested Option Right after your
termination of employment with us depends on the reason for your termination.
The table below describes the post-termination exercise period for the various
termination reasons. The Option Right will expire as of the end of the
applicable period. In no event, however, may you exercise your Option Right
after the Expiration Date.
 

 

--------------------------------------------------------------------------------

 

Termination Event
Time to Exercise Vested Options
Resignation
May exercise up through the 90th day after your Termination Date
Death*
May exercise up through the 12th month after your Termination Date
Disability - if you have a termination of employment under circumstances that
would make you eligible for benefits under the company's long-term disability
plan*
May exercise up through 60 months after your Termination Date
Early Retirement (i.e., on your Termination Date you would be eligible to
commence early or special early retirement benefits under the Sprint Retirement
Pension Plan whether or not you are a participant in that plan)
May exercise up through 60 months after your Termination Date
Normal Retirement (i.e., your Termination Date is on or after your
65th birthday)*
May exercise up through 60 months after your Termination Date
Involuntary termination (not for Cause) not in connection with a Change in
Control
May exercise up through:
•the 90th day after your Termination Date, or
•60 months after your Termination Date if you are eligible for Early Retirement
or Normal Retirement on your Termination Date
If you have a termination of employment during the CIC Severance Protection
Period under circumstances for which you receive severance benefits under the
Sprint Nextel Separation Plan, the CIC Severance Plan, or your employment
agreement (as applicable)*
May exercise up through:
•the 90th day after your Termination Date, or
•60 months after your Termination Date if you are eligible for Early Retirement
or Normal Retirement on your Termination Date
For Cause
Forfeited as of Termination Date

 
*See paragraph 3 for rules regarding acceleration of vesting.
 
If the last day to exercise under the schedule described in the table above is a
Non-Business Day, then you must exercise no later than the previous business
day.
 
You are solely responsible for managing the exercise of your Option Award in
order to avoid inadvertent expiration.
 
7. Transfer of your Option Right and Designation of Beneficiaries
Your Option Right represents a contract between Sprint Nextel and you, and your
rights under the contract are not assignable to any other party during your
lifetime. Upon your death, your Option Right may be exercised in accordance with
the terms of the Award by any beneficiary you name in a beneficiary designation
or, if you make no designation, by your estate.
 
8. Plan Terms
All capitalized terms used in this Award Agreement that are not defined in this
Award Agreement have the same meaning as those terms have in the Plan. The terms
of the Plan are hereby incorporated by this reference. The Plan is available on
line at
http://iconnect.corp.sprint.com/portal/iland/?dochome=iw&docpath=IntranetDirectory/LandingPage/20080605_1650_10367056#LTI.
 
9. Adjustment
In the event of any change in the number or kind of outstanding shares of our
Common Stock by reason of a recapitalization, merger, consolidation,
reorganization, separation, liquidation, stock split, stock dividend,
combination of

 

--------------------------------------------------------------------------------

 

shares or any other change in our corporate structure or shares of our Common
Stock, an appropriate adjustment will be made consistent with applicable
provisions of the Code and applicable Treasury Department rulings and
regulations in the number and kind of shares subject to outstanding Awards and
any other adjustments as the Board deems appropriate.
 
10. Amendment; Discretionary Nature of Plan
This Award Agreement is subject to the terms of the Plan, as may be amended from
time to time, except that the Award which is the subject of this Award Agreement
may not be materially impaired by any amendment or termination of the Plan
approved after the Date of Grant without your written consent. You acknowledge
and agree that the Plan is discretionary in nature and may be amended,
cancelled, or terminated by the Company, in its sole discretion, at any time.
The grant of the Option Award under the Plan is a one-time benefit and does not
create any contractual or other right to receive a grant of Option Awards, other
types of grants under the Plan, or benefits in lieu of such grants in the
future. Future grants, if any, will be at the sole discretion of the Company,
including, but not limited to, the timing of any grant, the number of shares
underlying the Option Award granted, and vesting provisions.
 
11. Data Privacy
By entering into this agreement, you (i) authorize us, and any agent of ours
administering the Plan or providing Plan recordkeeping services, to disclose to
us or our subsidiaries such information and data as we or our subsidiaries
request in order to facilitate the grant of the Option Right and the
administration of the Plan; (ii) waive any data privacy rights you may have with
respect to such information; and (iii) authorize us to store and transmit such
information in electronic form.
 
12. Governing Law
This Award Agreement will be governed by the laws of the State of Kansas. No
shares of Common Stock will be delivered upon the exercise of the Option Right
unless counsel for the Company is satisfied that such delivery will be in
compliance with all applicable laws.
 
13. Severability
The various provisions of this Award Agreement are severable, and any
determination of invalidity or unenforceability of any one provision shall have
no effect on the remaining provisions.
 
14. Entire Agreement
You hereby acknowledge that you have read the 2007 Omnibus Incentive Plan
Information Statement dated April 2010 (the “Information Statement”) available
on line at
http://iconnect.corp.sprint.com/portal/iland/?dochome=iw&docpath=IntranetDirectory/LandingPage/20080605_1650_10367056#LTI.
To the extent not inconsistent with the provisions of this Award Agreement, the
terms of the Information Statement and the Plan are hereby incorporated by
reference. This Award Agreement, along with the Information Statement and the
Plan, contain the entire understanding of the parties.
 
[remainder of page intentionally left blank]
 
Sprint Nextel Corporation
 
 
 
By: ________________________
 
This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933
 

 